SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT TO ITEM 12 OF SCHEDULE 13E-3 FILED ONSEPTEMBER 20, 2001 RULE 13E-3 TRANSACTION STATEMENT (PURSUANT TO SECTION 13(E) OF THE SECURITIES EXCHANGE ACT OF 1934) THE QUIZNO'S CORPORATION (NAME OF THE ISSUER) THE QUIZNO'S CORPORATION FIRENZE CORP. RICHARD E. SCHADEN RICHARD F. SCHADEN (NAME OF THE PERSONS FILING STATEMENT) COMMON STOCK, $. (TITLE OF CLASS OF SECURITIES) 749 (CUSIP NUMBER OF CLASS OF SECURITIES) PATRICK E. MEYERS, ESQ. VICE PRESIDENT AND GENERAL COUNSEL THE QUIZNO'S CORPORATION 1 DENVER, COLORADO 80202 (720) 359-3300 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS ON BEHALF OF PERSONS FILING STATEMENT) COPIES TO: DAVID C. ROOS, ESQ. MOYE GILES O'KEEFE VERMIERE & GORRELL, LLP 1, SUITE 2900 DENVER, COLORADO 80202 (303) 292-2900 This statement is filed in connection with (check the appropriate box): [X] (a) The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C, or Rule 13e-3(c) under the Securities Exchange Act of 1934. [ ] (b) The filing of a registration statement under the Securities Act of 1933. [ ] (c) A tender offer. [ ] (d) None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies. [ ] Check the following box if the filing is a final amendment reporting the results of the transaction. [ ] CALCULATION OF FILING FEE: TRANSACTION VALUATION* $20,137,035 AMOUNT OF FILING FEE** $4,027.41 *For purposes of calculating the fee only. The amount assumes the conversion of 2,337,439 shares of Common Stock of The Quizno's Corporation, in the proposed merger, at $8.50 per share, and options to purchase 155,378 shares of Common Stock with an average net equity value of $ 1.73 per share. **The amount of the filing fee calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934 equals 1/50th of 1% of the value of the shares to be converted in the merger. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4,027.41 Filing Party: The Quizno's Corporation Form or Registration No.: Schedule 14A, Preliminary proxy statement Date Filed: July 5, 2001 ITEM 12. THE SOLICITATION OR RECOMMENDATION Attached hereto are copies of the correspondence between the Special Committee of the Board of Directors and Fagan Capital, Inc. that has been received and sent by the Special Committee between November 27, 2001 and November 29, 2001. SIGNATURES AFTER DUE INQUIRY AND TO THE BEST OF ITS OR HIS KNOWLEDGE AND BELIEF, EACH OF THE UNDERSIGNED CERTIFIES THAT THE INFORMATION SET FORTH IN THIS STATEMENT IS TRUE, COMPLETE AND CORRECT. Dated: November 29, 2001 THE QUIZNO'S CORPORATION FIRENZE CORP.
